Name: Commission Decision of 24 May 1978 authorizing the French Republic not to apply Community treatment to women's, girls' and infants' (other than babies') dresses, of woven fabric or knitted or crocheted, falling within subheading ex 60.05 A II or heading No ex 61.02 of the Common Customs Tariff (NIMEXE codes 60.05-41, 42, 43, 44; 61.02-48, 52, 53, 54), originating in Taiwan and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-06-10

 nan